NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-3, 6-12, 15-19, and 21-25, are presented for examination. Applicant filed a reply and a supplemental reply to non-final Office action on 03/30/2021 and 06/24/2021 (respectively) amending claims 1, 6-8, 10, 15-17, and 20 (in the 03/30/2021 response); and amending independent claims 1, 10, and 17, canceling claim 20, and adding new claims 22-25 (in the 06/24/2021 response). In light of Applicant’s amendments and Examiner’s Amendment below, Examiner withdraws all the previous objections and rejections, and finds claims 1-3, 6-12, 15-19, and 21-25, allowable. Therefore, claims 1-3, 6-12, 15-19, and 21-25, are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Geoffrey Pechie on 06/25/2021.

IN THE CLAIMS:

1. 	(Previously Presented) A secure transaction system for authorizing a transaction between a user having a personal communication device, a service provider, and a payment provider, the system comprising: 
at a local level at the service provider physically accessible by the user and before authorizing a transaction: 
a transaction requesting circuit configured to receive a transaction request and to distribute a location challenge code that is sent during each transaction from the payment provider to the service provider and to distribute a biometric data request indicative on a location of the user to the personal communication device of the user; 
a biometric data receiving circuit configured to receive biometric data from the personal communication device of the user based on the biometric data request; and 
a location code receiving circuit configured to receive the location challenge code from the personal communication device of the user that is entered based on a provided location challenge code that is provided by the service provider, the location challenge 
at a remote level at the payment provider not physically accessible by the user: 
a verifying circuit configured to: 
verify the biometric data of the user based on a match with biometric data of the user stored in a storage unit; 
verify that the location challenge code sent from the personal communication device of the user matches the distributed location challenge code; and Serial No. 15/142,7173 Docket No. YOR920160418US1 YOR.996 
send, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider; and 
a confirmation generating circuit configured to generate and send a confirmation code to the user and to the service provider at a same physical location as the user if the biometric data of the user matches the stored biometric data of the user and the location challenge code matches the distributed location challenge code, wherein the transaction is performed at the local level by the service provider when the confirmation code is received from the remote level.

2.	(Previously Presented) The system of claim 1, wherein the biometric data comprises each of: 
an image of the user; 
an image of a face of the user captured by the personal communication device; and 
a fingerprint of the user.  

3.	(Previously Presented) The system of claim 1, wherein the personal communication device captures an image of the location challenge code at the location of the facility of the service provider such that the personal communication device must be within a predetermined vicinity of the facility and at a physical location of the user. 
 
4. - 5. 	(Cancelled)  
  
6.	(Previously Presented) The system of claim 1, wherein the location challenge code comprises at least one of a quick response code (QR code) and a near field communication (NFC) packet.  

7. 	(Previously Presented) The system of claim 1, wherein the location challenge code is configured such that the location challenge code can only be recognized by the personal communication device if the user is within a predetermined distance from a location of the service provider and a physical location of the user. 
 
8. 	(Previously Presented) The system of claim 7, wherein the personal communication device captures an image of the location challenge code at the location of the facility of the service provider such that the personal communication device must be within a predetermined vicinity of the facility.  


  
10. 	(Previously Presented) A secure transaction method for authorizing a transaction between a user having a personal communication device, a service provider, and a payment provider, the method comprising: 
at a local level at the service provider physically accessible by the user and before authorizing a transaction: Serial No. 15/142,7175 Docket No. YOR920160418US1 YOR.996 
requesting a distribution of a location challenge code to the service provider and a distribution of a biometric data request indicative on a location of the user to the personal communication device of the user; and 
verifying biometric data of the user based on a match between received biometric data from the personal communication device of the user and biometric data of the user stored in a storage unit; 
at a remote level at the payment provider not physically accessible by the user: 
verifying that the location challenge code sent from the personal communication device of the user that is entered based on a provided location challenge code that is provided by the service provider matches the distributed location challenge code, the location challenge code being entered by the user in a form of a picture taken by the user while at a location of a facility of the service provider; 

generating and sending a confirmation code to the user and to the service provider if the biometric data of the user matches the stored biometric data of the user and the location challenge code matches the distributed location challenge code; and
performing the transaction at the local level by the service provider when the verification is received from the remote level. 
 
11. 	(Original) The method of claim 10, wherein the biometric data comprises at least one of:
an image of the user; 
an image of a face of the user captured by the personal communication device; and 
a finger print of the user.  

12.	(Previously Presented) The method of claim 10, wherein the personal communication device captures an image of the location challenge code at the location of the facility of the service provider such that the personal communication device must be within a predetermined vicinity of the facility.  

13. - 14. (Cancelled)  
  
15. 	(Previously Presented) The method of claim 10, wherein the location challenge code comprises at least one of a quick response code (QR code) and a near field communication (NFC) packet.  

16. 	(Previously Presented) The method of claim 10, wherein the location challenge code is configured such that the location challenge code can only be recognized by the personal communication device if the user is within a predetermined distance from a location of the service provider.  

17. 	(Currently Amended) A non-transitory computer-readable recording medium recording a secure transaction program for authorizing a transaction between a user having a personal communication device, a service provider, and a payment provider, the program causing a computer to perform: 
at a local level at the service provider physically accessible by the user and before authorizing a transaction: 
requesting a distribution of a location challenge code to the service provider and a distribution of a biometric data request indicative on a location of the user to the personal communication device of the user; and Serial No. 15/142,7177 Docket No. YOR920160418US1 YOR.996 
verifying [[the]] biometric data of the user based on a match between received biometric data from the personal communication device of the user and biometric data of the user stored in a storage unit; 
at a remote level at the payment provider not physically accessible by the user: 
verifying that the location challenge code sent from the personal communication device of the user that is entered based on a provided location challenge code that is provided by the service provider matches the distributed location challenge code, the 
sending, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider; and 
generating and sending a confirmation code to the user and to the service provider if the biometric data of the user matches the stored biometric data of the user and the location challenge code matches the distributed location challenge code; and
performing the transaction at the local level by the service provider when the verification is received from the remote level.
  
18. 	(Original) The non-transitory computer-readable medium of claim 17, wherein the biometric data comprises at least one of: 
an image of the user; 
an image of a face of the user captured by the personal communication device; and 
a finger print of the user. 
 
19.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the personal communication device captures an image of the location challenge codeSerial No. 15/142,7178 Docket No. YOR920160418US1 YOR.996at the location of the facility of the service provider such that the personal communication device must be within a predetermined vicinity of the facility.  

20. 	(Cancelled) 


21. 	(Previously Presented) The system of claim 1, wherein the confirmation code is sent in a separate communication to the user and the service provider such that each independently verifies the other.

22. 	(Previously Presented) The method of claim 16, wherein the personal communication device captures an image of the location challenge code at the location of the facility of the service provider such that the personal communication device must be within a predetermined vicinity of the facility.  

23.	(Previously Presented) The method of claim 10, wherein the confirmation code is sent in a separate communication to the user and the service provider such that each independently verifies the other.

24. 	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the location challenge code comprises at least one of a quick response code (QR code) and a near field communication (NFC) packet.  

25.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the confirmation code is sent in a separate communication to the user and the service provider such that each independently verifies the other.

Allowable Subject Matter


Claims 1-3, 6-12, 15-19, and 21-25, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to capturing biometric data of a user and a location of the user to verify identity of the user to process a secure transaction.

35 USC § 101: The newly amended claims 1-3, 6-12, 15-19, and 21-25, are patent eligible under § 101 because following limitations integrate the abstract idea into practical application: “at a local level at the service provider physically accessible by the user and before authorizing a transaction: a location code receiving circuit configured to receive the location challenge code from the personal communication device of the user that is entered based on a provided location challenge code that is provided by the service provider, the location challenge code being entered by the user in a form of a picture taken by the user while at a location of a facility of the service provider; at a remote level at the payment provider not physically accessible by the user: send, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider; and a confirmation generating circuit configured to generate and send a confirmation code to the user and to the service provider at a same physical location as the user if the biometric data of the user matches the stored biometric data of the user and the location challenge code matches the distributed location challenge code, wherein the transaction is performed 

35 USC § 102 and § 103: The prior art of record, Hoyos (9,471,919 B2) teaches generally capturing biometric data of a user and a location of the user to verify identity of the user to process a secure transaction. The prior art, however, fails to teach: “at a local level at the service provider physically accessible by the user and before authorizing a transaction: a location code receiving circuit configured to receive the location challenge code from the personal communication device of the user that is entered based on a provided location challenge code that is provided by the service provider, the location challenge code being entered by the user in a form of a picture taken by the user while at a location of a facility of the service provider; at a remote level at the payment provider not physically accessible by the user: send, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider; and a confirmation generating circuit configured to generate and send a confirmation code to the user and to the service provider at a same physical location as the user if the biometric data of the user matches the stored biometric data of the user and the location challenge code matches the distributed location challenge code, wherein the transaction is performed at the local level by the service provider when the confirmation code is received from the remote level.” These limitations can be found in the independent claims 1, 10, and 17. Therefore, independent 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gopalakrishnan (US 9,641,526 B1) discloses: “A wearable computing device, such as a wearable credit card type device or a wearable identification type device, that provides for location based authentication to verify that a user currently in possession of the wearable computing device is indeed the authorized user.”

Pama (WO 2015/052676 A1) discloses: “Authentication of the authorising agent by means of a hardware layer which links the known SIM identity of the agent to their verified identity . . . [and] verification of transaction authorisation by means of a location layer in which the geographic location of the requesting device and the requested transaction are compared to ensure that the device and transaction are within a predetermined proximity.”

Lami et al. LocBiometrics: Mobile phone based multifactor biometric authentication with time and location assurance. 18th Telecommunications forum TELFOR 2010. Serbia, Belgrade, November 23-25, 2010.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619